Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending.
Amendment as filed on record are entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 is/are rejected under 35 U.S.C. 102(a2) as being unpatentable over Dou et al (WO2019/039037)
As to claim 1:
Dou discloses a method for use in a 5G system including an access and mobility management function and a public land mobile network, and a remote unit, (See page 5 lines 1-24, AMF, UE in a PLMN, page 20, line 22 – 5G network) the method comprising:

determining, by the access and mobility management function, that the remote unit should be provided with a configured network slice selection assistance information that is associated with the public land mobile network that is to serve the remote unit, wherein the configured network slice selection assistance information is distinct from an allowed network slice selection assistance information; and (See Page 27, lines 19 through 24, the registration process for UE in the area causes the AMF to determine to initiate the NSSAI granting procedure through which UE is to be provided with NSSAIs for use the current RA. Page 27, lines 25 through lines 11 of page 28, the NSSAIs generated by the AMF included a first, a second and a third NSSAIs, in which the first NSSAI is an allowed NSSAI, the second and third NSSAIs however are available and configured for used by UE but is distinct from the first NSSAI which is an allowed NSSAI)

creating, by the access and mobility management function, the configured network slice selection assistance associated with the public land mobile network that is to serve the remote unit to send to the remote unit. (see page 27 lines 19 through line 15 of page 28, the AMF generated assistance information to be sent to serve the UE, comprising at least the second and the third NSSAI)

As to claim 2:
Duo discloses apparatus for use in a 5G system, the apparatus comprising an access and mobility management function, See page 5 lines 1-24, AMF apparatus to serve UE in a PLMN, page 20, line 22 – 5G network)the apparatus further comprising:

a processor that: determines that a remote unit should be provided with a configured network slice selection assistance information that is associated with a public land mobile network that is to serve the remote unit, wherein the  configured network slice selection assistance information is distinct from an allowed network slice selection assistance information; (See Page 27, lines 19 through 24, the registration process for UE in the area causes the AMF to determine to initiate the NSSAI granting procedure through which UE is to be provided with NSSAIs for use the current RA. Page 27, lines 25 through lines 11 of page 28, the NSSAIs generated by the AMF included a first, a second and a third NSSAIs, in which the first NSSAI is an allowed NSSAI, the second and third NSSAIs however are available and configured for used by UE but is distinct from the first NSSAI which is an allowed NSSAI)

 and

determines creates the configured network slice selection assistance associated with the public land mobile network that is to serve the remote unit to send to the remote unit. (see page 27 lines 19 through line 15 of page 28, the AMF generated assistance information to be sent to serve the UE, comprising at least the second and the third NSSAI)


As to claim 3:
Duo discloses a method for use in a 5G system including an access and mobility management function, a public land mobile network, a network slice selection function, and a remote unit, , (See page 5 lines 1-24, AMF, UE in a PLMN, page 20, line 22 – 5G network. Processor 922 in Fig. 18 reads as network slice selection function) the method comprising:

determining, by the access and mobility management function, that the remote unit should be provided with a configured network slice selection assistance information that is associated with the public land mobile network that is to serve the remote unit, wherein the configured network slice selection assistance information is distinct from an allowed network slice selection assistance information; (See Page 27, lines 19 through 24, the registration process for UE in the area causes the AMF to determine to initiate the NSSAI granting procedure through which UE is to be provided with NSSAIs for use the current RA. Page 27, lines 25 through lines 11 of page 28, the NSSAIs generated by the AMF included a first, a second and a third NSSAIs, in which the first NSSAI is an allowed NSSAI, the second and third NSSAIs however are available and configured for used by UE but is distinct from the first NSSAI which is an allowed NSSAI)
and

creates, by the network slice selection function, the configured network slice selection assistance associated with the public land mobile network that is to serve the remote unit to send to the remote unit. (see page 27 lines 19 through line 15 of page 28, the AMF generated assistance information to be sent to serve the UE, comprising at least the second and the third NSSAI)



Double Patenting
Applicant has filed a e-Terminal disclaimer (07/25/2022) to address the Double Patenting issue. The rejection is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Reference(s) considered pertinent to the invention includes: 
Faccin (US 2018/0324577) - Certain aspects of the present disclosure relate to methods and apparatus for handling mobility between areas with heterogeneous network slices in wireless communications systems operating according to new radio (NR) technologies. An exemplary method that may be performed by a UE includes receiving an indication that a network slice is not available, entering a connection management idle (CM-IDLE) state, and initiating a registration procedure with an access and mobility management function (AMF) subsequent to entering the CM-IDLE stat.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645